McMurray, Presiding Judge.
Leasecomm Corporation commenced this action against Angie Ubosi to collect on a foreign judgment and obtained a default judgment against her for $1,424.50 plus $440.22 interest when Ubosi failed to appear for trial on January 8, 1997. On January 16, 1997, Ubosi filed an “Objection to the Judgment” which the trial court *607treated as a motion to set aside the judgment under OCGA § 9-11-60 (d) and denied the “Objection” on March 10, 1997. Ubosi then filed this pro se direct appeal on March 20, 1997. Held:
Decided May 29, 1997.
Before Judge Smith.
Angie N. Ubosi, pro se.
Mann, Bracken, Layng & Knezo, Stephen J. Knezo, for appellee.
Under OCGA § 5-6-35 (a) (8), the discretionary appeal procedures are required to appeal the denial of a motion to set aside a judgment filed pursuant to OCGA § 9-11-60 (d). MMT Enterprises v. Cullars, 218 Ga. App. 559, 560 (2), 561 (462 SE2d 771). The discretionary appeal procedures are also required in actions for damages in which the judgment is for $10,000 or less. OCGA § 5-6-35 (a) (6). Ubosi’s failure in the case sub judice to comply with those requisite discretionary procedures deprives this Court of the jurisdiction. This appeal must therefore be dismissed.

Appeal dismissed.


Beasley and Smith, JJ., concur.